Title: From George Washington to James Wilkinson, 5 October 1779
From: Washington, George
To: Wilkinson, James


        
          Sir
          Head Qrs [West Point] Octob. 5: 1779.
        
        I request that you will use every practicable exertion to have All the Coats—Waistcoats—Breeches—Blankets Woollen Overalls—Shirts—Shoes—Stockings—Hats—Caps—Watchcoats & Woollen Mitts—belonging to the Continent, brought on to Newburg without a moment’s delay. The exigency of our Affairs demands it. I am Sir Your Most Obt st
        
          G.W.
        
        
          P.S. You may leave Cloathing at the Eastward for about Twelve Hundred Troops at Rhode Island.
        
      